Order reversed on the law and the facts, without costs, and petition dismissed. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The change of enrollment here asserted was not completed as required by law (Election Law, §§ 385, 369, 186). Wenzel, Acting P. J., Ughetta and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to affirm, on the ground that on the facts disclosed here and on the evidence before the court, the petition should be sustained.